Citation Nr: 1336944	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee (previously chondromalacia patella, left knee).  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee partial anterior cruciate ligament tear with thinning cartilage.  

3.  Entitlement to service connection for a low back disability, claimed as secondary to the service-connected left knee disabilities.

4.  Entitlement to service connection for a right knee disability, including right knee patellofemoral syndrome and degenerative joint disease, claimed as secondary to the service-connected left knee disabilities.

5.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to the service-connected left knee disabilities. 

6.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 until March 1982 with subsequent National Guard service, including active duty for training (ACDUTRA) in June 1996.  

The issues of entitlement to increased ratings for the Veteran's service-connected left knee disabilities and entitlement to service connection for a low back disability and right knee disability come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The remaining issues of entitlement to service connection for diabetes mellitus and hypertension come before the Board on appeal from an April 2008 rating decision issued by the RO. 

In an October 2008 rating decision, the RO granted a separate 10 percent rating for left knee partial anterior cruciate ligament tear with thinning cartilage.  Because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the already service-connected left knee disability, the Board finds this issue should also be viewed as being in appellate status and, therefore has been included on the title page.  

In October 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge via videoconference; a transcript of that hearing is of record.  The record was held open for 60 days until December 17, 2012 for the submission of additional evidence.  

In a July 2010 statement, Veteran raised a claim for entitlement to service connection for the sciatic nerve, claimed as secondary to the service-connected left knee disabilities.  This matter has not been adjudicated by the RO and, thus, is not before the Board.  As such, this issue is REFERRED to the RO for appropriate action.

In October 2012, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes for the sake of clarity that during the October 2012 Board hearing the Veteran's representative clearly indicated that the Veteran was only seeking service connection for his claimed disorders as secondary to his service-connected left knee disabilities.

Increased Ratings for Left Knee Disabilities

The Veteran contends that his service-connected left knee disabilities are more severe than the current ratings assigned.  The Veteran was last afforded a VA examination in November 2006 to evaluate the severity of his left knee.  Since that time, the Veteran has claimed that his left knee has worsened.  For example, a May 2008 VA medical record documents a report of increasing knee pain.  Moreover, at the October 2012 Board hearing, the Veteran testified that his symptoms had increased in severity since the November 2006 examination.  Given the reports of increased severity and the time period since the last examination, the Board must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Service Connection for a Low Back Disability 

The Veteran contends that his low back disorder developed secondary to his service-connected left knee.  In August 2011, the Veteran underwent a VA examination to determine the etiology of his current low back disability.  Although the VA examiner did not find a relationship between the back and left knee, the VA examiner did not opine as to whether the back was aggravated by the service-connected left knee disability.  Moreover, in an October 2012 statement, Dr. A. Ahamd indicated that the Veteran's right knee problem and low backache were indirectly related to the his left knee injury.  However, he did not provide any rational for this opinion.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain an opinion to address the matter of aggravation as well as to consider the October 2012 statement of Dr. A. Ahamd.  

Service Connection for a Right Knee Disability 

The Veteran also contends that his claimed right knee disorder developed due to his service-connected left knee disability, including that his left knee caused him to fall and injure his right knee.  Service treatment records showed that the Veteran injured his left in June 1996 while on ACDUTRA when he jumped down from a trailer.  In an August 1996 service treatment record, the medical provider noted that the Veteran complained of bilateral knee pain and had a prior diagnosis of bilateral knee chondromalacia.  A November 1996 report of investigation found that the Veteran's chondromalacia of the left knee was a pre-existing condition that was aggravated in the line of duty by the June 1996 left knee injury.  Subsequently, a June 1997 service treatment record similarly documents severe bilateral patellofemoral arthrosis.  

A May 2001 private treatment record showed that the Veteran presented with complaints of bilateral knee pain.  He reported injuring his left knee in service and had been using his right leg more so he thought his pain was caused by overuse.  In a July 12, 2008 VA medical record, the Veteran reported that he had injured his left knee in service and had developed similar pain in his right knee in 2003 and received a diagnosis of patellofemoral syndrome of both knees.  In a December 4, 2008 VA medical record, a VA medical provider noted that the Veteran's "pain in right knee has probably developed secondary to injury of the left knee and obesity."  However, that medical opinion was speculative and did not consider the pre-injury right knee diagnoses.  Again, in an October 2012 statement, Dr. Ahamd indicated that the Veteran's right knee problem was indirectly related to the his left knee injury, without explanation as to how he arrived at that opinion.  

The evidence of record is unclear as to whether the Veteran's right knee disorder was caused or aggravated by the service-connected left knee disability.  Additionally, no medical opinion is of record as to the Veteran's contention that his service-connected left knee disability caused him to fall and injure his right knee.  A medical examination is therefore necessary to address these matters.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Service Connection for Diabetes Mellitus and Hypertension 

The Veteran contends that his diabetes mellitus, type II, and hypertension developed secondary to his service-connected left knee disabilities due to inactivity caused by his left knee disabilities.

There is currently no medical evidence of record clearly addressing the Veteran's contentions.  The Board finds that a VA examination is warranted to determine whether the Veteran's claimed diabetes mellitus and hypertension are etiologically related to his left knee disability.  See 38 C.F.R. § 3.159(c)(4).

All Claims

At the Board hearing, the Veteran testified that he received treatment from a private physician in Decatur, Illinois, who appears to be Dr. Ahamd.  Prior to arranging for the Veteran to undergo further examination, the agency of original jurisdiction (AOJ) should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding , pertinent private medical records, to specifically include any additional clinical records from Dr. Ahamd.

The Board also notes that VA treatment records from the VA Medical Center (VAMC) in Danville, including the Decatur Outpatient Treatment Center (OPC), dated from September 2011 and in Indianapolis dated from August 2011 are associated with the record.  However, more recent treatment records may be available.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from September 2011 to the present from the Danville VAMC and from August 2011 to the present from the Indianapolis VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the current claims that that is not currently of record, specifically including Dr. Ahamd and any other current medical providers.  

If the Veteran provides appropriate authorization, the AOJ should make reasonable attempts to obtain the identified private medical records.

2.  The AOJ should obtain VA treatment records from VA Medical Centers in Danville, including the Decatur OPC, (from September 2011 to the present) and Indianapolis (from August 2011 to the present).  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate VA joints examination by an appropriate medical professional to determine the current extent and severity of his service-connected left knee and the etiology of his claimed low back and right knee disorders.

Based on examination findings, including any appropriate testing, as well as a review of the claims file, including treatment records, the Veteran's statements, and a complete copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Left Knee Increased Rating Claims:

	The examiner should specifically note range of 	motion, bone and/or cartilage impairment, any 	instability, the presence of any ankylosis, and any 	joint abnormalities.  The examination report 	should address any weakened movement of the 	left knee, including weakened movement against 	varying resistance, excess fatigability with use, 	incoordination, painful motion, pain with use, 	and provide an opinion as to how these factors 	result in any limitation of motion.  If the Veteran 	describes flare-ups of pain, the examiner should 	offer an opinion as to whether there would be 	additional limits on functional ability during 	flare-ups, and express this in terms of additional 	degrees of limitation of motion during the flare-	ups.  Further, the examiner should also offer an 	opinion as to how the Veteran's pain could limit 	his functional ability when the left knee is 	repeatedly used over a period of time, and 	express this in terms of additional degrees of 	limitation of motion.  

      b)  Low Back Service Connection Claim:

i)  Please delineate all current disabilities of the low back.  

ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed low back disability has been caused or aggravated (permanently worsened beyond that due to the natural disease process) by the Veteran's service-connected left knee disabilities?  

If the examiner finds that a low back disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 
	
      	c)  Right Knee Service Connection Claim:

i)  Please delineate all current disabilities of the right knee.    

ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right knee disability has been caused or aggravated (permanently worsened beyond that due to the natural disease process) by the Veteran's service-connected left knee?  

The examiner should specifically consider the Veteran's claim that his current right knee disorder developed because the service-connected left knee caused him to fall and injure his right knee.
		
If the examiner finds that a right knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of the opinions being sought, the examiner should specifically consider the following:

 (i) Dr. A. Ahamad's October 2012 statement; (ii) the August 2011 VA spine examination; (iii) VA medical records (including the December 4, 2008 record of "pain in right knee has probably developed secondary to injury of the left knee and obesity"); (iv) private medical records; (v) medical treatise evidence of record and (vi) service treatment records (including the August 1996 record of bilateral knee pain and prior bilateral knee chondromalacia and the June 1997 record of severe bilateral patellofemoral arthrosis).  

 any medical principles which apply to the facts and medical issues on appeal.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible

4.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate VA medical examination by an appropriate medical professional to determine the etiology of his claimed diabetes mellitus and hypertension.  

Based on examination findings, including any appropriate testing, as well as a review of the claims file, including treatment records, the Veteran's statements, and a complete copy of this REMAND, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's service-connected left knee caused or aggravated (permanently worsened beyond that due to the natural disease process) his hypertension and/or diabetes mellitus, type II?  

The examiner should specifically consider the Veteran's contention that his service-connected left knee caused him to be inactive which caused/aggravated his claimed hypertension and diabetes mellitus.

If the examiner finds that any hypertension and/or diabetes mellitus was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


